Response to Arguments
	Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Argument:
	It is unclear whether the examiner has conceded that the Applicant’s arguments in regard to the cited prior art in the non-final Office action successfully overcame the examiner’s prior rejections.

Response:
	The applicant’s arguments overcame the rejection of the non-final office action due to the newly amended claim language.

Argument:
	Fisichella merely reinforces Behm’s explicit teaching away from extending an air-impermeable transparent film “across a length of the facemask”. Fisichella teaches against an air-impermeable film extending the length of the face mask.

Response:
	Argument is unpersuasive. In regards to the length of the face mask, “a length of the face mask” does not necessarily mean the entire length of the face mask. A length may be any size so long as there is a length to be measured.
impermeable film, Fisichella teaches an air permeable central portion 11 (Col 2, Lines 52-53). The film itself is air-impermeable, and where the breath is directed is not a part of the claims.

Argument:
	The examiner has not properly represented the phrase “layered portion” in the context of the claim and as understood by a person of skill in the art in accordance with the plain meaning of the claims. “Layered portion” does not represent layers of filtering media, but a “layered portion comprising the transparent film layered on the air-permeable filtering media”.

Response:
	Argument is unpersuasive. Lu discloses a transparent film 42 (supporting sheet 42), which has been layered onto the air-permeable filtering media 70 (mask body 70). This makes up the layered portion 40 (overlapped portion 40). Examiner notes that there is still a void 44 in the mask, such that the void is unobstructed by filtering media. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feature in order to increase the effectiveness of the filtering area, because by overlapping some of the filtering area 70 with the transparent film 42, there is 
	The language of being “unobstructed by air-permeable filtering media” is a new claim amendment, which will not be entered.

Argument:
	Lu’s aperture 44 is not a void, because the void is inherently and necessarily unobstructed by filtering media, so that “the see-through portion is formed from a transparent film covering a void in the air-permeable media”. This is the exact opposite of the claims.

Response:
	Argument is unpersuasive. This is newly amended claim language, which will not be entered.

Argument:
	One of ordinary skill in the art would not equate the “overlapped layer 40” of Lu with the “layered portion” recited in claim 1. The “overlapped layer 40” are simply horizontal pleats, as recited, for example, in instant claim 8.

Response:
	Argument is unpersuasive. An overlapped layer is inherently layered. The structure of claim 8 in the final rejection was not rejected using the structure of Lu, and instead uses Carlson.



Argument:
	Nothing in these prior art teachings as a whole, particularly in view of the opposite teachings of breathable areas of Lu versus Behm/Fisichella would teach or motivate one of skill in the art to combine the teachings.

Response:
	Argument is unpersuasive. Lu is used to teach the layering technique of the structure.

Argument:
	Duncan does not disclose any air-impermeable layers, and does not particularly disclose an air-impermeable transparent film, a see-through portion with a void in air-filtering media that is unobstructed by air-permeable filtering media, or the layered portions recited in claim 1. Duncan does not disclose any air-impermeable layers.

Response:
	Argument is unpersuasive. Duncan teaches an analogous structure having a layered portion on each opposing side of a void structure seen in Behm and Fisichella, for the purpose of imparting more structural durability to the mask.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        19 February 2020


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786